Holmes, J.
One sixth of the annual income is to be set aside and added to the original trust fund in any event. Then the remaining net income is to be paid over to the widow, unless it exceeds $20,000, in which case the excess is also to be set aside and added in like manner until May 11, 1882. The word “ unless ” only qualifies the disposition of the remaining net income to which it is attached. After May 11, 1882, “ the yearly income from the above-named fund” is disposed of, whereas, before that date, only “the remaining net income,” after the deduction of one sixth for accumulation, is given. From that date, therefore, both the above-mentioned accumulations cease, and the whole income of the whole fund, as it then stands, is to go as directed. This is the plain meaning of the words, and the construction is fortified by the fact that, at that date, the testator expected so large an addition to his fortune as to make further accumulation unnecessary.

Decree accordingly.